Citation Nr: 1823782	
Decision Date: 04/19/18    Archive Date: 04/26/18

DOCKET NO.  14-33 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to a compensable evaluation for bilateral hearing loss.  


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

M. Peters, Counsel



INTRODUCTION

The Veteran had active duty service from September 1969 to September 1971, with service in the Republic of Vietnam from March 1970 to January 1971, for which he was awarded the Combat Infantryman Badge.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2014 rating decision by a Department of Veterans Affairs (VA) Regional Office (RO).  


FINDINGS OF FACT

Throughout the appeal period, the Veteran's bilateral hearing loss hearing acuity is not shown to result in less than Level III hearing in each ear.  

CONCLUSION OF LAW

The criteria for establishing a compensable evaluation for bilateral hearing loss have not been met.  38 U.S.C. 1155, 5107 (2012); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.85, 4.86, Diagnostic Code 6100 (2017).  


REASONS AND BASES FOR FINDING AND CONCLUSION

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See e.g., 38 U.S.C. §§ 5103, 5103A (2012) and 38 C.F.R. § 3.159 (2017).  This duty includes assisting the claimant in the procurement of relevant treatment records and providing an examination when necessary.  38 U.S.C. § 5103A; 38 C.F.R. § 3.159.  With respect to the claims herein decided, VA has met all statutory and regulatory notice and duty to assist provisions.

Disability ratings are determined by applying the criteria set forth in the VA's Schedule for Rating Disabilities, which is based on the average impairment of earning capacity.  Individual disabilities are assigned separate diagnostic codes.  38 U.S.C. § 1155; 38 C.F.R. § 4.1.  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10.  

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA benefits, whether or not they were raised by the Veteran, as well as the entire history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2; Schafrath v. Derwinski, 1 Vet. App. 589, 595 (1991).

If the disability more closely approximates the criteria for the higher of two ratings, the higher rating will be assigned; otherwise, the lower rating is assigned.  38 C.F.R. § 4.7.  It is not expected that all cases will show all the findings specified; however, findings sufficiently characteristic to identify the disease and the disability therefrom and coordination of rating with impairment of function will be expected in all instances.  38 C.F.R. § 4.21.  

In deciding this appeal, the Board has considered whether separate ratings for different periods of time, based on the facts found, are warranted, a practice of assigning ratings referred to as "staging the ratings."  See Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2008).

The Veteran filed his claim for increased evaluation for his bilateral hearing loss on September 24, 2013.  The Board has therefore contemplated all of the evidence of record but with particular focus on the evidence since September 24, 2012, in conjunction with adjudication of this case.  See 38 C.F.R. § 3.400(o) (2017).  Throughout the appeal period, the Veteran has been assigned a noncompensable evaluation.  

Evaluations of bilateral defective hearing range from noncompensable to 100 percent based on organic impairment of hearing acuity as measured by the results of controlled speech discrimination tests together with the average hearing threshold level as measured by pure tone audiometry tests in the frequencies 1000, 2000, 3000, and 4000 Hertz (Hz).  To evaluate the degree of disability from bilateral service-connected defective hearing, the Rating Schedule establishes 11 auditory acuity levels designated from Level I for essentially normal hearing acuity through Level XI for profound deafness.  38 C.F.R. §§ 4.85, 4.86, Diagnostic Code 6100 (2017).  The evaluation of hearing impairment applies a rather structured formula that is a mechanical application of the rating schedule to numeric designations after audiology evaluations are obtained.  Lendenmann v. Principi, 3 Vet. App. 345, 349 (1992).

Under 38 C.F.R. § 4.86, when the pure tone threshold at each of the four specified frequencies (1000, 2000, 3000, and 4000 Hz) is 55 decibels or more, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  38 C.F.R. § 4.86(a) (2017).  Further, when the average puretone threshold is 30 decibels at 1000 Hz, and 70 decibels or more at 2000 Hz, the rating specialist will determine the Level designation for hearing impairment from either Table VI or Table VIa, whichever results in the higher numeral.  That numeral will then be elevated to the next higher Level.  38 C.F.R. § 4.86(b) (2017).

On appeal, the Veteran asserts that evaluation of his hearing loss has been done incorrectly.  He indicated in his June 2014 notice of disagreement that his doctor has told him that he had hearing loss and that his medical records indicate that he has hearing loss.  He reiterated in his substantive appeal that he has to watch TV on high volume, and that he has to guess/evaluate what is being said on TV/during a movie and in conversations with others because he is not able to hear properly.  

The Veteran further stated in his substantive appeal that he felt that the audiological test was unfair; the Veteran described the use of the Maryland CNC speech discrimination test in addressing those allegations of unfairness.  Although the Board acknowledges the allegations of unfairness, VA is bound by regulation to use the Maryland CNC speech discrimination test in evaluation of a bilateral hearing loss disability.  

Turning to the evidence of record, the Veteran underwent a VA audiological examination in January 2014, during which the Veteran reported having to listen to the TV and radio louder, that he often has to repeat back spoken utterances, and that he tried to avoid situations that required him to engage in conversation with others.  The Veteran underwent audiometric testing at that time, with the following results:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
30
25
40
80
80
56.25
84%
LEFT
30
30
40
55
60
46.25
84%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level II hearing acuity for the right ear and Level II hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Veteran additionally sought audiological treatment from VA in September 2014.  At that time, the following audiometric testing was obtained:



500 Hz
1000 Hz
2000 Hz
3000 Hz
4000 Hz
Average 
Speech Discrimination
RIGHT
35
40
55
85
80
65
84%
LEFT
35
40
50
75
75
60
84%

The above results do not show a pattern of exceptional hearing loss for either ear, and therefore, the Board will not use Table VIa in evaluation of the Veteran's hearing loss.  See 38 C.F.R. § 4.86.  The results under Table VI equate to Level III hearing acuity for the right ear and Level III hearing acuity for the left ear.  See 38 C.F.R. § 4.85.  Such findings are commensurate to a noncompensable evaluation.  See Table VII.

The Veteran was fitted for hearing aids September 2014, and he received those hearing aids in November 2014.  The balance of the Veteran's VA treatment records show continued treatment for his bilateral hearing loss, although those records do not contain any further audiometric data that would allow evaluation under the above criteria.  

Additionally, the Board has also reviewed the Veteran's private treatment records from Kaiser Permanente submitted by the Veteran during the appeal period.  The Board reflects that those records demonstrate continued treatment for bilateral hearing loss throughout the appeal period, although those records do not contain any audiometric data since September 2012 on which to evaluate the severity of the Veteran's hearing loss disability.  Those records contain a March 2008 audiogram, which is prior to the period on appeal.  The Board further notes that it is not clear from the face of that document whether that examination used the Maryland CNC speech discrimination test.  However, even if the Board were to assume that the Maryland CNC test was used, the results of that audiological examination would not yield a compensable evaluation under the rating criteria noted above.  

Finally, during the course of the appeal, the Veteran has chronicled the difficulties that he has with his hearing loss disability throughout the normal conditions of his life and his activities of daily living, which include listening to the TV and radio loudly, having to watch people/movies and guess what they are saying because he is unable to hear what they said, that he often repeats things that he hears, and tries to avoid situations where he has to have conversations with other people.  The Board is cognizant of the Veteran's contentions concerning his difficulty in hearing.  See Martinak v. Nicholson, 21 Vet. App. 447, 455-56 (2007).  However, the assignment of disability ratings for hearing impairment is derived from a mechanical formula.  

Moreover, the Court has held that the rating criteria in this case contemplate the functional effects of decreased hearing and difficulty understanding speech in an everyday work environment as these are the effects that VA's audiometric tests are designed to measure, although it does not contemplate effects other than difficulty hearing or understanding speech as it does not otherwise account for other functional effects, such as dizziness, vertigo, ear pain, recurrent loss of balance or social isolation due to difficulties communicating.  See Doucette v. Shulkin, No. 1-2818 (U.S. Vet. App. Mar. 6, 2017).  Insofar as the Veteran has indicated that he tries to avoid situations where he has to have conversations with others, the Board notes that the Veteran has not indicated that such avoidance has at all impacted his functional impairment or that such attempts at avoidance have led to any form of social isolation.  As such, the Board finds his statements merely describe his difficulty hearing and understanding speech in a normal everyday environment and are therefore contemplated by the rating criteria in this case.  See Id.  

Accordingly, the Board finds that a compensable evaluation for the Veteran's bilateral hearing loss is not warranted during the appeal period, and the Veteran's claim for increased evaluation is denied at this time.  See 38 C.F.R. § 4.7, 4.85, 4.86, Diagnostic Code 6100.  In reaching the above conclusions, the Board has considered the applicability of the benefit of the doubt doctrine.  However, as the preponderance of the evidence is against the Veteran's claims, that doctrine is not applicable in the instant appeal.  See 38 U.S.C. § 5107(b) (2012); 38 C.F.R. § 3.102.


ORDER

A compensable evaluation for bilateral hearing loss is denied.  



____________________________________________
JAMES G. REINHART
Veterans Law Judge, Board of Veterans' Appeals
Department of Veterans Affairs


